COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


CIRCHARO ACQUISITION CORPORATION AND
 AMERICAN HOME ASSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 1756-06-4                                          PER CURIAM
                                                                   OCTOBER 31, 2006
BEULAH KAY SADLER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (John H. Carstens; Melissa A. Zeller; Jordan Coyne & Savits, L.L.P.,
                 on brief), for appellants.

                 (Beulah Sadler, pro se, on brief).


       Circharo Acquisition Corporation and its insurer appeal a decision of the Workers’

Compensation Commission finding that Beulah Kay Sadler proved she sustained an injury by

accident arising out of and in the course of her employment on July 6, 2005. We have reviewed

the record and the commission’s opinion and find that this appeal is without merit. Accordingly,

we affirm for the reasons stated by the commission in its final opinion. See Sadler v. Circharo

Acquisition Corp., VWC File No. 224-30-18 (June 14, 2006).1 We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          The record reflects that the commission entered an order on June 23, 2006 modifying
the compensation rate from $506.96 per week to $529.96 per week. However, on July 12, 2006,
the commission entered an order vacating its June 23, 2006 order and amending the deputy
commissioner’s January 30, 2006 opinion to reflect an average weekly wage of $764.93 and
reinstating the compensation rate of $509.96. These matters pertaining to the average weekly
wage are not before us on appeal. Thus, we have relied upon the commission’s reasons as set
forth in its June 14, 2006 review opinion to summarily affirm the commission’s decision.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                    Affirmed.




                                           -2-